Citation Nr: 0601028	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  99-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1941.

This matter arises before the Board of Veterans' Appeals 
(Board) form a rating decision rendered in May 1999 by the 
Department of Veterans Affairs (VA) Regional (RO) in St. 
Petersburg, Florida.

The Board notes that the veteran filed a claim for special 
monthly compensation based on the need for the aid and 
attendance of another in October 1998.  He indicated he was 
then receiving treatment at VA Medical Center (VAMC) Oakland 
Park, Florida.  The claim was pending at the time of the 
veteran's death in February 1999.  The appellant, the 
veteran's widow, filed a claim for DIC in March 1999.  A 
claim for accrued benefits is part of this claim. 

The claim for accrued benefits based on the veteran's pending 
claim for special monthly compensation based on the need for 
the aid and attendance of another is referred to the RO for 
appropriate action.

The Board notes that this claim was remanded previously twice 
before, in July 2001 and July 2003.  Regrettably, for the 
reasons outlined below, this claim must once again be 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In its previous remands, the Board requested that certain 
development items be completed, including obtaining VA and 
non-VA treatment records identified by the appellant, and 
requesting a medical opinion concerning the veteran's cause 
of death from a VA physician.  The requested opinion was to 
include a discussion of whether it is as likely as not that 
the veteran's service connected residuals of 
encephalomyelitis, evaluated at 100 percent disabling from 
January 1991 to his death in February 1999, contributed 
substantially or materially to the cause of death, or that 
the service connected disability rendered the veteran 
materially less capable of resisting the effects of the 
colorectal cancer identified as the disease primarily causing 
death.  See 38 C.F.R. § 3.312 (2005):

Service-connected disease or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause of 
death, the primary cause being unrelated, 
from the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(b)(3) (emphasis added).

The Board finds that further development is again required in 
order to comply with the terms of these remands.  From review 
of the VA medical records dated in October and November 1998, 
it is apparent that the veteran was receiving treatment at 
the Oakland Park VA facility prior to that time; however, 
those records are not present in the claims file.

Additionally, in November 1998, the appellant reported to VA 
personnel that private medical treatment was being provided 
to the veteran.  Again these private medical records are not 
of record.  The reason for this is that although the 
appellant submitted forms identifying the veteran's treating 
health care providers, she did not sign the release to allow 
the RO to obtain the records.  The RO notified the appellant 
that her signature was needed in an April 2005 letter.  The 
appellant, apparently misunderstanding the request, responded 
that she had no further evidence to submit.  However, it does 
not appear to the Board that the appellant was advised of the 
importance of these private medical records showing care of 
the veteran from November 1998 to his death in February 1999.

Concerning the VA opinion, the Board observes that the record 
does contain an opinion from a VA examiner dated in April 
2002.  The examiner indicated that he had reviewed the claims 
folder.  The examiner did not fully answer the question as to 
whether it is as likely as not that the service-connected 
residuals of encephalomyelitis contributed to the veteran's 
cause of death in the context of 38 C.F.R. § 3.312(b)(3), 
"the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death."  The 
examiner should have been informed that debilitation may be 
assumed where the service-connected disability is evaluated 
as 100 percent disabling and affects vital organs as 
distinguished from muscular or skeletal functions-both 
conditions of which are met in the present case.

Given the potential probative value of the medical treatment 
records to the appellant's claim, and the necessity of the 
records for the VA examiner to complete and thorough review 
and provide a complete analysis and opinion, the Board finds 
it is necessary to remand this claim for the development 
described below.  See  Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Court or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should return to the 
appellant the unsigned "Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs (VA)" (VA 
Forms 21-4142) for her signature.

The RO/AMC should explain to the 
appellant the need for her release to 
obtain these records, and the importance 
of obtaining these records in the 
adjudication of her claim.  The RO/AMC 
should explain that non-VA records may 
not be obtained without her consent.  

2.  The RO/AMC should request that all 
identified health care providers furnish 
copies of all medical records of 
treatment accorded the veteran prior to 
his death, including; in particular, any 
and all records of treatment at the VA 
Oakland Park or other Fla VA facilities 
from 1991 to December 1998.  If the 
records cannot be located or 
reconstructed, the RO must obtain 
negative responses and file such 
responses in the claims folder.

3.  After completion of steps #1-2, the 
RO/AMC should refer the records in this 
case to an appropriate VA specialist for 
an opinion concerning the effect of the 
veteran's service-connected 
encephalomyelitis on the cause of his 
death.  After reviewing the entire claims 
folder, the examiner should be asked to 
offer the following opinions:
?	Is it very likely, as likely as not, 
or highly unlikely that the 
veteran's service connected 
disability contributed substantially 
or materially to the cause of the 
veteran's death within the meaning 
of 38 C.F.R. § 3.312(c)?
?	Is it very likely, as likely as not, 
or highly unlikely that the 
veteran's service connected 
disability contributed to the cause 
of the veteran's death, although the 
primary cause was unrelated, from 
the viewpoint that there were 
resulting debilitating effects and 
general impairment of health to an 
extent that rendered the veteran 
materially less capable of resisting 
the effects of other disease or 
injury primarily causing death?  The 
examiner should be informed that the 
regulations state "Where the 
service-connected condition affects 
vital organs as distinguished from 
muscular or skeletal functions and 
is evaluated as 100 percent 
disabling, debilitation may be 
assumed."  See 38 C.F.R. 
§ 3.312(b)(3).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the appellant's 
claims for service connection for the 
cause of the veteran's death and DIC.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided 
am SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


